 

Exhibit 10.1

AGREEMENT AND GENERAL RELEASE

THIS AGREEMENT AND GENERAL RELEASE (“Agreement”) is entered into by and between
RICHARD L. ROBBINS on his/her own behalf and on behalf of his/her
representatives, attorneys, heirs, executors, administrators, successors and
assigns (hereinafter collectively, “Employee”), and Footstar Corporation, on
behalf of itself, Footstar, Inc., and each of their respective subsidiaries,
affiliates, divisions, officers, directors, employees, agents, representatives,
attorneys, successors and assigns (hereinafter “Footstar” and/or “Company”). In
consideration of the covenants, conditions and obligations set forth herein the
parties agree as follows:

1.

Employee’s last day of work with the Company shall be March 31, 2006.

2.

Subject to the terms of this Agreement Footstar agrees to pay Employee the
following sums within 14 days of separation; provided, however, Footstar is in
receipt of a fully executed copy of this Agreement and the requisite revocation
period set forth in Paragraph (24) has expired:

 

  a) Sum of $598,500.00 (Five Hundred Ninety Eight Thousand Five Hundred Dollars
and 00/Cents) representing severance benefits of 18 months base pay annual bonus
at target;         b) Sum of $23,453.00 (Twenty Three Thousand Two Hundred Three
Dollars and 00/100 Cents) representing payment under the 2006 Retention Plan;  
      c) Sum of $30,973.00 (Thirty Thousand Nine Hundred Thirty Eight Dollars
and 00/100 Cents) representing payment under the 2006 Performance Plan.        
d)  The amounts described in paragraph 2 (a)-(b) above shall be paid in one lump
sum payment less all required withholdings and/or deductions.

 

3.

Footstar agrees not to contest any claim by Employee for unemployment benefits.

4.

Employee Benefit Plans: Employee shall be permitted to continue to participate
in the Medical and/or Dental Plans (“Plans” or “Plan”) that were in effect for
the Employee on the day immediately preceding Employee’s separation for a period
of (18) months from the date of separation.( Notwithstanding anything to the
contrary contained herein, it is agreed and understood that in the event medical
and/or dental insurance coverage becomes available as a result of obtaining
other employment, then in that event, Employee shall promptly notify the Company
and the medical and dental insurance coverage described herein shall cease. It
is further understood and agreed that Footstar, in its sole discretion, may from
time to time, during the period following Employee’s separation, increase or
decrease the monthly contributions or change Plan provisions. If such changes
are implemented, Employee’s contributions and/or coverage will change in the
same manner as for other active employees participating in the Plan. The medical
benefit continuation referred to in this paragraph will be provided through
COBRA. Employee contributions for this coverage will remain at the same level an
active employee pays under the group plan. If medical coverage is elected beyond
this period, the full COBRA rates will apply. Employee will not be entitled to
participate in the Company’s short term or long term disability plans or its
life insurance program after March 31, 2006.

_________________________

*All payments for medical and /or dental shall be deducted from the lump sum
payment. In the event Employee obtains coverage during this period and provides
Company with notice of same, a refund for the amounts deducted shall be issued
by the Company on a pro-rata basis.

 

 

 


--------------------------------------------------------------------------------

  

5. Outplacement Services: The Company will provide Outplacement Services for the
Employee through Right Management Consultants following Employee’s last day of
employment for a period of (18) months following the date of separation.
Employee shall contact Dennis Miller, Vice President Human Resources-Footstar
Services at (201) 934-2600 for details relating to the outplacement program. 6.
401 (k) Profit Sharing Plan: Employee shall not be permitted to make
contributions to his/her 401(k) account after March 31, 2006.

7.

Stock Options: If applicable, Employee shall have (90) days following the date
of the last payment pursuant to Paragraph (2) to exercise any outstanding stock
options pursuant to the terms of such options. Employee shall not be eligible
for any additional stock option grants and shall forfeit any stock options not
exercised.

8.

It is agreed that the sums paid in accordance with Paragraph (2) shall be deemed
to include and shall constitute full payment for any and all vacation, vacation
pay, incentive compensation, severance compensation, bonuses, commissions, draws
and other forms of compensation to which Employee may be entitled, and whether
earned or calculated on a pro rata basis.

9.

In consideration for the Company’s agreement to the provisions and payment of
amounts set forth in this Agreement:

(A)          Employee expressly releases and forever discharges the Company and
its representatives, agents, predecessors, successors, parent companies,
subsidiaries, affiliates, principals and insurers (and their current and former
officers, directors, employees, agents, shareholders, successors and assigns),
and any and all employee benefit plans (and any fiduciary of such plans)
sponsored by any of them, and all other persons, firms or corporations who might
be claimed to be liable by Employee, from any and all claims, actions, causes of
action, losses, damages (including actual, liquidated, compensatory, punitive or
other damages), demands, promises, agreements, obligations, costs, expenses and
attorneys fees, known or unknown, which Employee now has or may later discover
or which may hereafter exist against them, or any of them, in connection with or
arising directly or indirectly out of or in any way related to any and all
matters, transactions, events or other things occurring prior to the effective
date of this Agreement, including those arising out of or in connection with
Employee’s employment with Footstar or arising out of events, facts or
circumstances which either


--------------------------------------------------------------------------------

  

preceded, flowed from or followed the cessation of Employee’s employment with
Footstar, or which occurred during the course of Employee’s employment with
Footstar or incidental thereto, and including but not limited to any arising
under Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination In Employment Act of 1967, as amended; the Civil Rights Act of
1991, as amended; the Employee Retirement Income Security Act of 1964, as
amended; the Family and Medical Leave Act, as amended; 42 U.S.C. Sections 1981
through 1988; CEPA (N.J.S.A. 34:19-1 et .seq.); Worker Adjustment Retraining and
Notification Act; the Occupational Safety and Health Act; the American’s with
Disabilities Act; the Fair Credit Reporting Act; the Immigration Reform Control
Act; the National Labor Relations Act; or under any other federal, state or
local civil or human rights law or any other local, state or federal law,
ordinance and regulation, or under any public policy, contract, tort or common
law.

(B)          Employee affirms that Employee has not filed, caused to be filed,
and presently is not a party to any claim, complaint or action against the
Company in any forum or form. Employee further affirms that Employee has been
paid and/or has received all leave (paid or unpaid), compensation, wages,
bonuses, commissions, and/or benefits to which Employee may have been entitled
and that no other leave (paid or unpaid), compensation, wages, bonuses,
commissions and/or benefits are due to Employee. Employee furthermore affirms
that Employee has no known workplace injuries or occupational diseases and had
been provided and/or has not been denied any leave requested under the Family
Medical Leave Act and/or any other federal, state or local leave law. Employee
further affirms Employee has not complained of and is not aware of any
fraudulent activity or any act(s) which would form the basis of a claim of
fraudulent or illegal activity against the Company. In the event Employee is
subject to subpoena, court order or otherwise compelled to testify, appear or
provide information regarding the Company, within (3) days of Employee’s receipt
of said subpoena, court order or other notification, Employee will provide
written notice, via facsimile transmission and mail to Footstar, 933 Mac Arthur
Blvd., Mahwah, NJ 07430 Attention: Legal Department; Facsimile Number (201)
934-2270 to the Company without regard to who brought the action, suit, cause of
action or claim.

(C)          Employee understands and agrees that the claims released and
discharged herein are forever waived and relinquished by this Agreement, and
that this Agreement expressly contemplates the total extinguishment of any and
all such claims. Employee further understands and agrees that Employee has no
right or claim to employment with Footstar at any time after the effective date
of this Agreement. Employee specifically acknowledges that this provision
applies equally to all persons and entities described in Paragraph 9(A) above as
well as to Footstar, itself.

 

10.

Employee covenants and agrees that on Employee’s last day of work Employee shall
return any and all property, including all copies or duplicates thereof
belonging to the Company, including but not limited to keys, security cards,
equipment, documents, supplies, customer lists, and customer information,
confidential documents, etc. A breach of this provision shall be considered a
material breach of this Agreement.

 

--------------------------------------------------------------------------------

 

11.

Employee agrees to cooperate with the Company by making himself/herself
available to testify on behalf of the Company or any subsidiary or affiliate of
the Company, in any action, suit or proceeding whether civil, criminal,
administrative or investigative, and to assist the Company or any subsidiary, or
affiliate of the Company, in any action, suit or proceeding by providing
information and meeting and consulting with Company representatives or counsel
or any subsidiary or affiliate of the Company as requested. A breach of this
provision will be considered a material breach of this Agreement.

12.

Employee represents and agrees that Employee will keep confidential the terms
and execution of this Agreement. The sole exceptions to this confidentiality
provision are for communications to Employee’s immediate family, personal
attorney (and attorney’s employees), accountant or financial advisor, or as
required by law and then, only on the condition that Employee shall advise such
person or entity that the terms of the Agreement are confidential and further
disclosure is prohibited. A breach of this provision shall be considered a
material breach of this Agreement.

13.

Employee agrees that Employee will make no statements or remarks to anyone,
including any of Employee’s potential employers or to the Company suppliers,
vendors or customers, about Footstar or any of the entities and persons
described in Paragraph 9(A) above, that are disparaging, derogatory or
defamatory to them. A breach of this provision shall be considered a material
breach of this Agreement.

14.

Confidentiality and Non-Compete: The Confidentiality and Non-Competition
Agreement dated December 21, 2004 (attached hereto as Exhibit A) remains in full
force and effect and is incorporated herein by reference.

15.

Employee agrees that in the event Employee materially breaches or violates any
provision of this Agreement then the Company, in addition to any other rights or
remedies it may have, shall have no obligation to make any further payments
otherwise due Employee pursuant to this Agreement and the Company shall be
entitled to recover from Employee any sums paid or expenses incurred by the
Company on behalf of the Employee pursuant to this Agreement without
reinstatement of any claim or demand Employee has settled through this
Agreement; provided, however, this provision does not apply to any claims
brought pursuant to the Age Discrimination in Employment Act or the Older
Worker’s Benefits Protection Act.

16.

Nothing contained in this Agreement, or the fact the parties have signed the
Agreement and exchanged the consideration provided hereunder, should be
construed to be an admission of liability of wrongdoing on the part of either
party. Moreover, neither this Agreement or anything herein shall be admissible
in any proceedings as evidence of, or an admission by, the Company of any
violation of any federal, state or local laws, or of their own policies or
procedures. This Agreement shall not be admissible in any forum except to secure
enforcement of its terms and conditions, or as required by law.

17.

No waiver of any breach of any term or conditions of this Agreement shall be or
shall be construed to be a waiver of any other breach of this Agreement. No
waiver shall be binding under this Agreement unless in writing and signed by the
party waiving such breach.

 

 

--------------------------------------------------------------------------------

  

18. This Agreement shall be construed according to and governed by the laws of
the State of New Jersey and all disputes governing this Agreement shall be
brought in a court of competent jurisdiction in the State of New Jersey. 19. If
any of the provisions, terms, clauses or waivers or releases of claims or rights
contained in this Agreement are declared illegal, unenforceable, or ineffective
in a legal forum, all other provisions, terms, clauses and waivers and releases
of claims and rights contained in the Agreement shall remain valid and binding
upon both parties, and the Court shall have the power to modify the invalid and
unenforceable provisions in a manner which most closely fulfills the intent and
terms of this Agreement as herein set forth.

20.

This Agreement may not be changed, altered and/or modified except by a writing
signed by Employee and the Company.

21.

The parties agree that this Agreement may be executed in counterparts, each of
which shall be deemed to constitute an executed original.

22.

In the event it shall be determined that there is ambiguity contained in this
Agreement, said ambiguities shall not be construed against any party hereto as a
result of such party’s preparation of this Agreement, but shall be construed in
favor or against either of the parties hereto in light of all the facts,
circumstances and intentions of the parties at the time this Agreement goes into
effect.

23.

Employee acknowledges that Employee has been provided with, and has read a copy
of the Agreement. Employee further acknowledges that Employee has had a period
of forty five (45) days to examine the terms and conditions contained in this
Agreement and has been advised to consult with an attorney before signing this
Agreement and Employee has used as much of the aforesaid forty five (45) day
period as he/she desired before entering into this Agreement. Employee further
acknowledges that Employee has executed this Agreement freely and voluntarily,
without fraud, duress or undue influence of any kind or nature whatsoever.

 

--------------------------------------------------------------------------------

 

24.

Notwithstanding anything to the contrary contained in this Agreement Employee
shall have the right to revoke this Agreement for a period of seven (7) days
following execution of the Agreement by both parties. It is agreed and
understood that this Agreement will not become effective until the expiration of
the seven (7) day period. In the event Employee elects to revoke this Agreement,
upon revocation, this Agreement shall be deemed null and void and Employee shall
not receive payment hereunder. Revocation should be made by providing notice to
the Company in accordance with Paragraph 25 below, which notice must be received
by Footstar no later than the close of business on the seventh (7th) day after
the date upon which the Agreement is executed by both parties.

25.

All notices or other communications shall be deemed to be given if delivered by
hand, sent via overnight delivery (for which a receipt is obtained), or mailed
(certified or registered mail), with postage prepaid as follows:

 

To Employee: 970 Lilly Pond Lane, Franklin Lakes, New Jersey 07417 or to such
other person and/or place as Employee may designate in writing to the Company.

 

To Company: 933 Mac Arthur Blvd., Mahwah, NJ 07430 Attn: Director, Human
Resources, or such other persons and/places as the Company may designate in
writing to Employee.

26.

This Agreement shall be binding and shall inure to the benefit of the parties
and their respective heirs, legal representatives, successors and assigns.

EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS READ AND UNDERSTANDS THIS
AGREEMENT, AND THAT EMPLOYEE HAS SIGNED THIS AGREEMENT VOLUNTARILY FOR THE
PURPOSES OF RECEIVING ADDITIONAL BENEFITS FROM THE COMPANY BEYOND THOSE PROVIDED
BY COMPANY POLICY.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement consisting
of [7] pages including this signature page.

 

FOOTSTAR:

 

EMPLOYEE:

      By: /s/ Jeffrey A. Shepard   By: /s/ Richard L. Robbins             
Jeffrey A. Shepard
             President and CEO                Richard L. Robbins

 

 

--------------------------------------------------------------------------------